These are appeals from five orders of the court of chancery advised by Vice-Chancellor Berry. Five bills were filed for the foreclosure of tax sales by the township of Long Beach, the complainant below, all of which were against the defendant below. In each of these foreclosures an answer was filed setting up that the tax sale was illegal and void. Four of the answers were filed on November 2d 1931, and one on January 19th, 1932. On January 15th and 22d 1932, writs of certiorari were allowed in the above cases. Mr. Justice Bodine, on February 15th, vacated theallocaturs in all five of these writs. From these orders appeals were taken to this court and dismissed for the reasons appearing in an opinion by Mr. Justice Lloyd and reported in110 N.J. Law 221. The orders now under review struck out certain portions of the answers of the defendant under chapter 202, P.L.1925.
The first point argued by the appellant is that the answers should not have been stricken out until the final disposition of the certiorari proceedings. This argument now falls by reason of the decision of this court above referred to.
The next point argued is that chapter 202 (P.L. 1925) does not require the answer to be stricken prior to the final determination at law. This also is of no avail now by reason of the dismissal of the writs of certiorari. *Page 59 
The next point argued is that the limitations of time fixed by the Certiorari act and chapter 202 (P.L. 1925) do not bar the prosecution of the writs of certiorari and irrespective of these statutes the answer should not have been stricken until the final disposition of the cases as law. This also falls by reason of the decision of this court above referred to for it makes no difference now that part of the answer were stricken out before this court dismissed the writs of certiorari.
We think the vice-chancellor reached the right result in this case. In view of the opinion of this court above referred to, and the opinion reported in 112 N.J. Eq. 329, the orders of the court of chancery appealed from are affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None.